United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 1, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-61077
                         Summary Calendar


RUSSELL KEITH HILL,

                                    Plaintiff-Appellant,

versus

MISSISSIPPI BOARD OF CERTIFIED COURT REPORTERS; FIRST
JUDICIAL DISTRICT OF MISSISSIPPI; LUTHER T. BRANTLEY, As
Executive Director of Mississippi Commission on Judicial
Performance,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:04-CV-596
                      --------------------

Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Russell Keith Hill, Mississippi prisoner # L3506, appeals

the dismissal of his 42 U.S.C. § 1983 complaint for failure to

state a claim upon which relief could be granted pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).   He argues that the district court

erred in construing his requests for injunctive and declaratory

relief as unexhausted requests for habeas relief and,

additionally, that the district court erred in dismissing his


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-61077
                                 -2-

claims for monetary damages pursuant to Heck v. Humphrey, 512

U.S. 477 (1994), without first affording him the opportunity to

amend his complaint.

     Assuming arguendo that the district court erroneously

construed Hill’s claims as implicating the validity of his

conviction and challenging the fact of his confinement, the

court’s ultimate dismissal of his complaint for failure to state

a claim was not error.    None of the acts of the defendants as

alleged by Hill involved the violation of a constitutional right,

and, therefore, he has failed to state a § 1983 claim.    See

Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995).    Hill’s

proposed amendment to his complaint fails to cure this

deficiency.   See Kane Enters. v. MacGregor (USA), Inc., 322 F.3d

371, 374 (5th Cir. 2003).

     We therefore affirm on alternative grounds the dismissal for

failure to state a claim.    See Sojourner T v. Edwards, 974 F.2d

27, 30 (5th Cir. 1992).    The district court’s dismissal counts as

a strike for purposes of 28 U.S.C. § 1915(g).    Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).    Hill is CAUTIONED

that if he accumulates three strikes under § 1915(g), he will not

be able to proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.